Citation Nr: 1721326	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  10-05 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity for the period prior to September 18, 2006.

2.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity for the period prior to September 18, 2006.

3.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the left lower extremity for the period prior to July 15, 2015.

4.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the right lower extremity for the period prior to July 15, 2015.

5.  Entitlement to an initial rating in excess of 40 percent for peripheral neuropathy of the left lower extremity for the period since July 15, 2015.

6.  Entitlement to an initial rating in excess of 40 percent for peripheral neuropathy of the right lower extremity for the period since July 15, 2015.

7.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left upper extremity for the period prior to September 18, 2006.

8.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right upper extremity for the period prior to September 18, 2006.

9.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the left upper extremity for the period since September 18, 2006.

10.  Entitlement to an initial rating in excess of 30 percent for peripheral neuropathy of the right upper extremity for the period since September 18, 2006.

11.  Entitlement to a total rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2005, January 2011, February 2014 and July 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In the December 2005 rating decision, the RO, in part, granted service connection for peripheral neuropathy of the right lower extremity at an initial 10 percent evaluation, effective May 14, 2004; granted service connection for peripheral neuropathy of the left lower extremity at an initial 10 percent evaluation, effective May 14, 2004; granted service connection for peripheral neuropathy of the right upper extremity at an initial 10 percent evaluation, effective April 18, 2005; and granted service connection for peripheral neuropathy of the left upper extremity at an initial 10 percent evaluation, effective April 18, 2005.

Notably, in a November 2008 rating decision, the RO granted an earlier effective date of July 16, 2003 for the service-connected peripheral neuropathy of the left and right lower extremities.

In a January 2011 rating decision, the RO granted an increased 30 percent disability rating for the Veteran's peripheral neuropathy of the right upper extremity, effective September 18, 2006; granted an increased 20 percent disability rating for the Veteran's peripheral neuropathy of the left upper extremity, effective September 18, 2006; granted an increased 20 percent disability rating for the Veteran's peripheral neuropathy of the right lower extremity, effective September 18, 2006; and granted an increased 20 percent disability rating for the Veteran's peripheral neuropathy of the left lower extremity, effective September 18, 2006.

In the February 2014 rating decision, the RO denied entitlement to a TDIU.

In a July 2015 rating decision, the RO granted an increased 40 percent disability rating for the Veteran's peripheral neuropathy of the right lower extremity and granted an increased 40 percent disability rating for the Veteran's peripheral neuropathy of the left lower extremity, both effective July 15, 2015.

The Board also notes that the increases from 10 to 20 and from 20 to 40 percent for the peripheral neuropathy of the left and right lower extremities disabilities, and the increases from 10 to 30 percent for peripheral neuropathy of the right upper extremity and from 10 to 20 percent for peripheral neuropathy of the left upper extremity, did not constitute a full grant of the benefits sought.  Accordingly, the issues of entitlement to initial ratings in excess of 20 and 40 percent for peripheral neuropathy of the left and right lower extremities, entitlement to an initial rating in excess of 30 percent for peripheral neuropathy of the right upper extremity and entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the left upper extremity remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

Notably, in his February 2010 substantive appeal for higher initial rating claims, the Veteran requested the opportunity to testify at a hearing held before a Veterans Law Judge.  However, in a September 2014 correspondence, the Veteran contacted VA and indicated that he no longer wished to have a hearing for his appeals.  Thus, the hearing request is considered to be withdrawn.


FINDINGS OF FACT

1.  For the period from July 16, 2003 to February 5, 2011, the Veteran has exhibited symptoms consistent with moderate incomplete paralysis in the left lower extremity.  

2.  For the period from July 16, 2003 to February 5, 2011, the Veteran has exhibited symptoms consistent with moderate incomplete paralysis in the right lower extremity.  

3.  For the period since February 5, 2011, the Veteran has exhibited symptoms consistent with moderately severe incomplete paralysis in the left lower extremity.  

4.  For the period since February 5, 2011, the Veteran has exhibited symptoms consistent with moderately severe incomplete paralysis in the right lower extremity.  

5.  For the period since February 5, 2011, the Veteran has not exhibited symptoms consistent with severe incomplete paralysis, or complete paralysis in the left lower extremity.

6.  For the period since February 5, 2011, the Veteran has not exhibited symptoms consistent with severe incomplete paralysis, or complete paralysis in the right lower extremity.

7.  For the period prior to September 18, 2006, the medical evidence of record shows that the Veteran's peripheral neuropathy of the left upper extremity was manifested by, at most, mild incomplete paralysis.

8.  For the period prior to September 18, 2006, the medical evidence of record shows that the Veteran's peripheral neuropathy of the right upper extremity was manifested by, at most, mild incomplete paralysis.

9.  For the period since September 18, 2006, the medical evidence of record shows that the Veteran's peripheral neuropathy of the left upper extremity has been manifested by, at most, moderate incomplete paralysis.

10.  For the period since September 18, 2006, the medical evidence of record shows that the Veteran's peripheral neuropathy of the right upper extremity has been manifested by, at most, moderate incomplete paralysis.

11.  The Veteran's service-connected disabilities do not preclude him from obtaining and retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  For the period from July 16, 2003 to February 5, 2011, the criteria for an initial rating of 20 percent disability for peripheral neuropathy of the left lower extremity have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.27, 4.40, 4.124a, Diagnostic Code 8520 (2016).

2.  For the period from July 16, 2003 to February 5, 2011, the criteria for an initial rating of 20 percent disability for peripheral neuropathy of the right lower extremity have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.27, 4.40, 4.124a, Diagnostic Code 8520 (2016).

3.  For the period since February 5, 2011, the criteria for an initial rating of 40 percent disability for peripheral neuropathy of the left lower extremity have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.27, 4.40, 4.124a, Diagnostic Code 8520 (2016).

4.  For the period since February 5, 2011, the criteria for an initial rating of 40 percent disability for peripheral neuropathy of the right lower extremity have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.27, 4.40, 4.124a, Diagnostic Code 8520 (2016).

5.  For the period since February 5, 2011, the criteria for an initial rating in excess of 40 percent, for the Veteran's service-connected peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2016).

6.  For the period from February 5, 2011, the criteria for an initial rating in excess of 40 percent, for the Veteran's service-connected peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2016).

7.  For the period prior to September 18, 2006, the criteria for an initial rating in excess of 10 percent for peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2016).

8.  For the period prior to September 18, 2006, the criteria for an initial rating in excess of 10 percent for peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2016).

9.  For the period since September 18, 2006, the criteria for an initial rating in excess of 20 percent for peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2016).

10.  For the period since September 18, 2006, the criteria for an initial rating in excess of 30 percent for peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2016).

11.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.18, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The RO provided notice to the Veteran in July 2005 and January 2011 letters.  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorders described by the Veteran.  Additionally, the Veteran was afforded VA examinations in March 2005, March 2009, February 2011 and July 2015.  

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf.  The Board finds that no additional RO action to further develop the record on the claims is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober.

Factual Background

A January 2004 VA treatment record noted that the Veteran had joint pain in his heels and change in sensation and numbness in the tops of both of his feet.

A May 2004 VA treatment record noted that the Veteran still had complaints of pain in both of his feet which was "almost incapacitating".

A July 2004 VA treatment record noted numbness in both feet and change in sensation.  

An August 2004 VA treatment record noted that the neurological examination was grossly intact.

A November 2004 VA treatment record noted that the Veteran had not been able to do aerobics because of his neuropathy but that he was thinking of biking around the neighborhood with mild intensity.

A December 2004 VA treatment record noted that the neurological examination was grossly intact.

The Veteran underwent a VA examination in March 2005.  The examiner noted that the Veteran had peripheral neuropathy of the feet.  It was noted that he was a stay at home dad as he used to build trains in the past but the company closed.  The Veteran reported that it hurt on the soles of his feet, the heel and on the toes particularly when he was walking and when he was applying pressure on the balls of his feet.  He had this for 2 years and it was constant and also occurred at night.  He also had numbness of the big toes.  He took gabapentin 3 times a day.  Driving would also hurt his feet when he used his feet on the peddle.  His daily activities were somewhat restricted but he managed to do all of his housework with cooking and taking care of his children.  The nerves in his feet were affected.  Sensation to light touch and monofilament decreased in the soles of the feet.  Motor function was 5/5 bilaterally in the lower extremity.  There was no muscle wasting.  There were no joint problems.  Reflexes were present in the knees bilaterally, absent at the ankles bilaterally.  The diagnosis was peripheral neuropathy of both feet secondary to diabetes mellitus type II.

An April 2005 VA treatment note reported that the Veteran noted that he had neuropathy of both feet which were very painful when walking or standing too long.  The Veteran also had numbness in his hands and some of his fingers.  

A May 2005 VA treatment note indicated that the Veteran had diabetic neuropathy.  He had complaints of numbness and pain in both feet and related that there was pain always upon ambulation.  He also reported numbness and pain at the toes and balls of his feet constantly.  He related pain on the top of his feet when he squatted.  His pain and numbness increased throughout the day.  The Veteran indicated that he is forced to rest during the day and only felt relief after a good night sleep.  He had felt numbness and pain in his hands since February 2005.  He had been taking gabapentin for a year without much relief.  The diagnosis was diabetic neuropathy.  

A June 2005 VA treatment note reported that the Veteran had difficulty exercising because of neuropathies.  

An October 2005 VA neurology consultation noted that the Veteran started having tingling in both of his hands.  The Veteran reported that his sensory abnormalities affected his ambulation.  On examination he had mildly diminished cool and pin sensation in his hands bilaterally and mildly diminished vibratory and position sensation in his feet bilaterally.  The physician noted that the examination revealed mild small-fiber sensory impairment in the bilateral upper extremities and mild large-fiber sensory impairment in the bilateral lower extremities.

A September 2006 VA treatment report noted markedly diminished sharp/dull sensation throughout the sensory examination.  There was also mildly diminished cool/warm sensation throughout and mildly diminished vibration and proprioception throughout.  He had full strength throughout.  The Veteran also reported that his numbness in his hands and pain in his feet were worse.

A December 2006 VA treatment report noted that the Veteran's exertional intolerance was limited as there was severe pain in his feet.  The neurological examination revealed a sensory deficit with peripheral neuropathy of the hands and feet.  

The Veteran underwent a VA examination in March 2009.  The Veteran reported numbness and tingling and pain in his feet and hands with the main complaint being the pain itself.  He described a throbbing, aching-type discomfort in his feet and hands with the feet being much worse than the hands.  This interfered with his quality of life and function.  He was apparently on the highest dose of gabapentin without any benefit.  He noted that his balance had mildly decreased and he used a cane.  His hands and feet were getting weaker and it was harder for him to get out of a chair or walk up stairs.  On examination, motor testing was 5/5 throughout.  He did have some mild difficulties getting out of a chair which suggesting weakness in the hip flexors.  There was no atrophy noted.  Fine movements were equal bilaterally.  The sensory examination was notable for a stocking-type distribution and sensory loss to pain, temperature and vibration up to the mid shins.  There were atrophic skin changes noted.  There was also similar sensory loss in the fingers of both hands.  Reflexes were 1+ in the upper extremities, 1+ at the knees and absent at the ankles.  His cerebellar function was normal.  Gait was normal based and his Romberg was positive.  The diagnosis was peripheral neuropathy involving the hands and feet.  The feet appear worse than the hands as in particular, he appeared to have a positive Romberg and some mild difficulty walking.  The examiner thus concluded that there had been some progression of the neuropathy in his feet compared to previous examinations.  The neuropathy in his feet could be labeled as moderate in degree.

A January 2010 VA treatment report noted that the Veteran was unemployable and was visually impaired with macular edema.

The Veteran underwent a VA examination in February 2011.  The examiner noted that the Veteran had peripheral neuropathy involving his bilateral feet and calves more so than his arms and forearms which had worsened considerably over the last year and were his primary limiter to employment.  He had problems holding cups and silverware and was always dropping things.  He had been treated with gabapentin without improvement.  He had chronic numbness, pain, tingling and throbbing.  He would even have pain at rest or when he lies down in bed from his sheets touching his toes.  The pain worsened with activity or standing on his feet or walking.  The Veteran did not exercise due to his neuropathy pain and had problems even when walking one block due to his foot and leg pain as well as problems with his balance.  He did not fall down but he did use a cane if he was on his feet for any prolonged period of time.  He had used the cane intermittently for the past 3 years and also had problems with left knee pain.  It was only painful and difficult to fall asleep sometimes due to his neuropathy at the beginning of lying down but then he would fall asleep and do well throughout the night.  The Veteran also had a diagnosis of type II diabetes mellitus with no activity restrictions.  The Veteran's diabetes had no effect on his occupational functioning and daily activities and there were no limitations on work.  The Veteran also had erectile dysfunction secondary to diabetes mellitus which had no limitations on work.  Regarding the Veteran's diabetic neuropathy of the feet and hands, the examiner indicated that while the Veteran could not perform work requiring heavy lifting more than 20 pounds, he could perform desk type work.

In a February 2014 correspondence, a physician indicated that he reviewed the claims and determined that the Veteran was not able to perform work that required a high degree of physical exertion.  The physician also indicated that sedentary work that required a high school education level was a possibility.   

The Veteran underwent a VA examination in July 2015.  The examiner noted that the Veteran's pain and numbness had worsened over time.  He currently complained of constant numbness and pain in his feet and hands.  The tingling was constant in the feet but intermittent in the hands.  The Veteran felt that his strength had worsened in his hands as he could not open jars or grip on to things like he used to.  He also had difficulties in getting out of a chair and his balance was off.  He had not worked since the early 1990's and he was a stay at home dad in the 1990s.  He then developed diabetes in 1999 and felt that it interfered with his ability to work.  The Veteran was right hand dominant.  On examination, he had moderate constant pain in the bilateral upper and bilateral lower extremities.  He had moderate intermittent pain in the bilateral upper extremities and severe intermittent pain in the bilateral lower extremities.  He had mild paresthesias of the bilateral upper extremities and moderate paresthesias of the bilateral lower extremities.  He had moderate numbness in the bilateral upper and bilateral lower extremities.  His neurological examination revealed less than normal strength (4/5) grip and pinch in the right and left hands.  The neurological examination of the lower extremity was normal.  He had decreased reflexes (1+) in his bilateral ankles.  Light touch testing demonstrated decreased light touch in the bilateral hands and fingers and bilateral feet/toes.  He had decreased sensation in the bilateral lower extremities.  He did not have muscle atrophy.  There were trophic changes as he had a loss of hair and smoothening of the skin in the feet up to the knees and in the hands.  He had moderate incomplete paralysis of the median nerve in the bilateral upper extremities.  He had moderately severe incomplete paralysis of the sciatic nerve in the bilateral lower extremities.  The Veteran's diabetic peripheral neuropathy impacted his ability to work as it could interfere with physical labor.

In a January 2016 correspondence, a physician indicated that the Veteran had diabetes and peripheral neuropathy with obstructive sleep apnea and was not employable.

I.  Higher Initial Ratings

Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2016).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2016).

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of his peripheral neuropathy.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matter on appeal.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

A.  Lower Extremities

As noted above, in December 2005 rating, the RO, in part, granted service connection for peripheral neuropathy of the left and right lower extremities and assigned initial 10 percent disability ratings under Diagnostic Code 8520.

In a January 2011 rating decision, the RO granted increased 20 percent disability ratings for the Veteran's peripheral neuropathy of the right and left lower extremities, effective September 18, 2006 under Diagnostic Code 8520.

In a July 2015 rating decision, the RO granted an increased 40 percent disability rating for the Veteran's peripheral neuropathy of the right lower extremity and granted an increased 40 percent disability rating for the Veteran's peripheral neuropathy of the left lower extremity, both effective July 15, 2015 under Diagnostic Code 8520.

Under this code, a 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve of the lower extremity.  A 20 percent evaluation is warranted for moderate incomplete paralysis of the sciatic nerve of the lower extremity.  A 40 percent evaluation is warranted for moderately severe incomplete paralysis of the sciatic nerve of the lower extremity.  A 60 percent evaluation is warranted for severe incomplete paralysis, with marked muscular atrophy, of the sciatic nerve of the lower extremity.  An 80 percent evaluation is warranted for complete paralysis of the sciatic nerve of the lower extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Complete paralysis of the sciatic nerve is indicated where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Period Prior to February 5, 2011

Under the circumstances of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that initial 20 percent disability ratings, but no higher, for peripheral neuropathy of the bilateral lower extremities is warranted for the entire period prior to February 5, 2011.

As noted above, a 20 percent rating is warranted for moderate incomplete paralysis of the sciatic nerve of the lower extremity.  Throughout the period prior to February 5, 2011, the Veteran experienced moderate constant pain, intermittent pain, paresthesias and numbness of the sciatic nerve as well as decreased sensation.  Notably, a May 2004 VA treatment record noted that the Veteran still had complaints of pain in both of his feet which was "almost incapacitating", while on VA examination in March 2005, the Veteran reported constant pain in his feet that also occurred at night.  On VA examination in March 2009, the VA examiner noted that the Veteran had numbness and tingling and pain in his feet that interfered with his quality of life and function.  The examiner specifically indicated that the Veteran's neuropathy in his feet could be labeled as moderate in degree.

As noted above, under Diagnostic Code 8520, a 20 percent evaluation is warranted for moderate incomplete paralysis of the sciatic nerve of the lower extremity.   As a result and when affording the Veteran the benefit of the doubt, the Board finds that initial 20 percent disability evaluations are warranted for the Veteran's service-connected peripheral neuropathy of the bilateral lower extremities for the period prior to February 5, 2011.

However, initial evaluations in excess of 20 percent for the peripheral neuropathy of the bilateral lower extremities have not been demonstrated by the evidence of record at any point prior to February 5, 2011.  While the Veteran had moderate constant pain, intermittent pain, paresthesias, numbness of the sciatic nerve and decreased sensation in the bilateral lower extremities, there was no evidence of foot drop, paralysis, constant weakness, or muscle atrophy.  Again, the March 2009 VA examiner also specifically indicated that the Veteran's neuropathy in his feet could be labeled as only moderate in degree.

As a result, the Board finds that initial 20 percent ratings, but no higher, are warranted for the period prior to February 5, 2011 as the Veteran has exhibited symptoms consistent with moderate incomplete paralysis in the left and right lower extremities.  

Period since February 5, 2011

Under the circumstances of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that initial 40 percent disability ratings for peripheral neuropathy of the left and right lower extremities for the period since February 5, 2011 are warranted.

For the period since February 5, 2011, the Veteran's peripheral neuropathy of the left and right lower extremities have been manifested by chronic numbness, pain, tingling and throbbing of the right and left lower extremities as well as pain that worsened with activity or standing on his feet or walking.  On VA examination on February 5, 2011, it was noted that the Veteran did not exercise due to his neuropathy pain, had problems even when walking one block due to his foot and leg pain, had problems with his balance and that he used a cane if he was on his feet for any prolonged period of time.  The examiner also indicated that the Veteran could not perform work requiring heavy lifting more than 20 pounds.

In light of the above, the evidence of record supports initial ratings of 40 percent for moderately severe symptoms under Diagnostic Code 8520 as the medical evidence as a whole supports a disability picture consistent with moderately severe incomplete paralysis of the sciatic nerve of the left and right lower extremities for the period since February 5, 2011. 

However, the Board does not find that initial ratings in excess of 40 percent is warranted for the Veteran's bilateral peripheral neuropathy of the lower extremities disabilities for the period since February 5, 2011.  

As noted above, to warrant a rating in excess of 40 percent under Diagnostic Code 8520, there must be severe incomplete paralysis, with marked muscular atrophy, of the sciatic nerve of the lower extremity. 

For the period in which the 40 percent disability ratings are applicable, the Veteran's bilateral peripheral neuropathy has been manifested by moderate constant pain, severe intermittent pain in the bilateral lower extremities, moderate paresthesias and moderate numbness.

However, in this instance, there is no evidence that the Veteran has severe incomplete paralysis, with marked muscular atrophy, of the sciatic nerve of either lower extremity.  There has been no evidence of atrophy as the February 2011 and July 2015 VA examiners indicated that there was no atrophy. 

Notably, the July 2015 VA examiner also specifically determined that the Veteran had moderately severe incomplete paralysis of the sciatic nerve of the right and left lower extremities.  As noted above, a 40 percent evaluation is warranted under Diagnostic Code 8520 for moderately severe incomplete paralysis of the sciatic nerve of the lower extremity.

The Board also notes the increase in severity of symptoms associated with the Veteran's peripheral neuropathy of the right and left lower extremities as indicated by the July 2015 VA examiner who noted that there had been a progression of the Veteran's neuropathy of both lower extremities.  However, although some of his subjective complaints were described as severe, the July 2015 VA examination also documented normal muscle strength and again noted that there was no muscular atrophy.  Although the Veteran is competent to describe the symptoms associated with his condition, the lack of objective findings during this time period weighs against granting a rating in excess of 40 percent for the right lower extremity or the left lower extremity for the period since February 5, 2011.  In other words, for the period since February 5, 2011, the Veteran's peripheral neuropathy of the bilateral lower extremities symptoms were no more than moderately severe in nature.

B.  Upper Extremities

As noted above, in the December 2005 rating decision, the RO, in part, granted service connection for peripheral neuropathy of the left and right upper extremities at initial 10 percent evaluations under Diagnostic Code 8515.

In a January 2011 rating decision, the RO granted an increased 30 percent disability rating for the Veteran's peripheral neuropathy of the right upper extremity, effective September 18, 2006 and granted an increased 20 percent disability rating for the Veteran's peripheral neuropathy of the left upper extremity, effective September 18, 2006 under Diagnostic Code 8515.

Under Diagnostic Code 8515 for paralysis of the median nerve, incomplete paralysis of the median nerve in the major extremity warrants 10, 30, or 50 percent evaluations if it is mild, moderate, or severe, respectively.  A rating of 10, 20, and 40 percent for the minor extremity is warranted for mild, moderate, or severe incomplete paralysis, respectively.  A 70 percent rating is warranted for paralysis of the median nerve in the major extremity and a 60 percent rating is warranted for paralysis of the median nerve in the minor extremity if the paralysis is complete; the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

Again, the term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123. 

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  38 C.F.R. § 4.124.

In this instance, multiple VA examinations have indicated that the Veteran is right handed.  The criteria for a major (dominant) joint thus apply for the right upper extremity.  See 38 C.F.R. § 4.68.

Period Prior to September 18, 2006

Based on the evidence, the Board does not find that the Veteran is entitled to an initial evaluation in excess of the current initial 10 percent disability ratings for his peripheral neuropathy of the bilateral upper extremities for the period prior to September 18, 2006 as there is no indication that incomplete paralysis was more than mild to warrant initial disability ratings in excess of 10 percent.  

As noted above, to warrant an increased percent evaluation, there must be incomplete paralysis of the median nerve.  While the Veteran's bilateral upper extremities had resulted in tingling and numbness for the period prior to September 18, 2006, an October 2005 VA neurology consultation noted that he had mildly diminished cool and pin sensation in his hands bilaterally and that the examination revealed only mild small-fiber sensory impairment in the bilateral upper extremities.

In light of the above, the evidence of record does not support an initial ratings in excess of 10 percent for moderate symptoms under Diagnostic Code 8515 as the medical evidence as a whole supports a disability picture consistent with no more than mild incomplete paralysis of the median nerve. 

While the Veteran is competent to describe the symptoms, the medical evidence of record demonstrates that manifestations of the Veteran's service-connected peripheral neuropathy of the bilateral upper extremities are mild in degree for the period prior to September 18, 2006. 

In light of his symptoms and clinical findings, the Board concludes that these neurologic abnormalities approximate no more than mild incomplete paralysis of the median nerve contemplated by the current 10 percent evaluations assigned for the peripheral neuropathy of the bilateral upper extremities for the period prior to September 18, 2006.

Period since September 18, 2006

After a review of all the evidence, lay and medical, the Board finds that for the period since September 18, 2006, the Veteran's service-connected peripheral neuropathy of the bilateral upper extremities more nearly approximates the criteria for 30 percent for the right and 20 percent for the left under Diagnostic Code 8515.  The evidence shows that the Veteran does not have severe incomplete paralysis of the median nerve which would warrant higher initial evaluations.  Additionally, the schedular diagnostic criteria adequately describe the severity of impairment and symptomatology of the Veteran's peripheral neuropathy of the bilateral upper extremities.

For the period since September 18, 2006, the Veteran's peripheral neuropathy of the bilateral upper extremities have been characterized by no more than moderate incomplete paralysis of the median nerve.  In fact, the July 2015 VA examiner specifically determined that the Veteran had moderate incomplete paralysis of the median nerve in the bilateral upper extremities.  As noted above, 30 percent evaluation (major) and 20 percent (minor) evaluations are warranted under Diagnostic Code 8515 for moderate incomplete paralysis of the median nerve of the upper extremity.

This examiner's determinations of the Veteran having moderate incomplete paralysis of the median nerve in the bilateral upper extremities are also consistent with the clinical findings on the VA examination.  The VA examiner noted only moderate intermittent pain and numbness in the bilateral upper extremities as well as only mild paresthesias of the bilateral upper extremities.

Objective evidence does not show difficulties with fine motor activities.  His grip and pinch of the left and right hands demonstrated only active movement against some resistance (4/5).  To the extent that the Veteran asserts that he drops items or has pain as he reported his strength had worsened in his hands as he could not open jars or grip on to things like he used to, it does not support the proposition that the median nerve is so damaged that he is incapable of holding items - i.e., that he has complete paralysis as that term is defined in 38 C.F.R. §4.124, Diagnostic Code 8515.

Additionally, the Veteran did not have muscle atrophy and his reflexes were normal.  

Thus, since September 18, 2006, the Veteran's peripheral neuropathy of the bilateral upper extremities did not demonstrate severe impact on the Veteran's functionality to warrant a characterization of incomplete paralysis which is severe.  

The regulations thus direct that the Veteran's peripheral neuropathy of the bilateral upper extremities should be characterized as being no more than moderate in degree.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves (2016).  

Accordingly, for the period since September 18, 2006, the Veteran's peripheral neuropathy of the bilateral upper extremities symptoms were no more than moderate in nature and do not warrant higher initial evaluations in excess of 20 percent (minor) and 30 percent (major).

As the preponderance of the evidence is against the claims for increased ratings, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). \


II.  TDIU

Laws and Regulations

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2016).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a) (2016).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war. Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

Analysis

In this case, the Veteran filed a claim for a TDIU in February 2010.  He has argued that he has been unable to work a result of his service-connected disabilities.

The Veteran is currently service-connected for a peripheral neuropathy of the left lower extremity disability at a 40 percent rating; for a peripheral neuropathy of the right lower extremity disability at a 40 percent rating; for a peripheral neuropathy of the left upper extremity disability at a 20 percent rating; for a peripheral neuropathy of the right upper extremity disability at a 30 percent rating; for a type II diabetes mellitus disability at a 20 percent rating; and for an erectile dysfunction disability at a noncompensable evaluation.

From September 18, 2006, the Veteran has a combined 90 percent evaluation.  In addition, the Veteran has had at least one disability rated at 40 percent throughout this period.  Therefore, the Veteran's service-connected disabilities meet the rating percentage threshold for a TDIU.  38 C.F.R. § 4.16(a). 

Having met the objective criteria for a TDIU, the remaining question before the Board is whether the Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment.  38 C.F.R. § 3.321, 3.340, 3.341, 4.16.  

Here, the central inquiry is whether the Veteran's service-connected disabilities, alone, are of sufficient severity to preclude him from obtaining and maintaining all forms of substantially gainful employment.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

Considering the governing legal authority in light of the above, the Board finds that the criteria for a TDIU are not met. 

The Veteran has maintained that he is unemployable due to the effects of his service-connected disabilities.

However, most probative evidence clearly demonstrates that the Veteran's service-connected disabilities do not preclude all forms of employment.

As noted above, the Veteran previously built trains in the past but the company closed.  He had not worked since the early 1990's and he was a stay at home dad in the 1990s.  On his February 2011 VA Form 21-8940, he indicated that he graduated high school and had previous employment as a joint fitter, maintenance man, a hauling driver, a delivery driver and as a stay at home father.

The Board notes that while the evidence of record does indicate that that Veteran's service-connected disabilities interfered with his most recent employment, they do not render the Veteran unable to obtain or maintain substantially gainful employment.  

As noted, in a January 2016 correspondence, a physician indicated that the Veteran had diabetes and peripheral neuropathy with obstructive sleep apnea and was not employable.  Additionally, a January 2010 VA treatment report noted that the Veteran was unemployable and was visually impaired with macular edema while the July 2015 VA examiner noted that the Veteran's peripheral neuropathy interfered with his physical labor.  

However, the February 2011 VA examiner determined that the Veteran's diabetes had no effect on his occupational functioning and his diabetes and erectile dysfunction disabilities had no limitations on work while indicating that while the Veteran could not perform work requiring heavy lifting more than 20 pounds as a result of his diabetic neuropathy of the feet and hands, he could perform desk type work.  Additionally, a February 2014 physician determined that the Veteran was not able to perform work that required a high degree of physical exertion but that sedentary work was a possibility.

In this regard, the Board is cognizant that the conclusion as to whether someone is unemployable is not a medical determination, but rather a legal determination.  Thus, the Board has looked to the specific symptoms and manifestations of his service-connected disabilities, particularly with respect to those likely to cause practical functional impairment in an occupational setting.  Here, while the Veteran was previously employed in positions that involved physical labor and he has significant limitations with physical labor, it cannot be said, based on the overall degree of disability, that the Veteran is precluded from other forms of substantially gainful employment due to his service-connected disabilities.  In this regard, while in a January 2016 correspondence, a physician opined that the Veteran was not employable, multiple physicians have found that while the Veteran is limited in regards to physical labor, he is still capable of sedentary work.  Additionally, the February 2011 VA examiner determined that the Veteran's diabetes and erectile dysfunction disabilities had no limitations on work noted that despite his physical limitations caused by the peripheral neuropathy, the Veteran could still perform desk type work.  

Notably, in a February 2014 correspondence, a physician determined sedentary work that required a high school education level was a possibility.  As noted above, the Veteran completed high school.

The Board notes that while both the January 2010 VA treatment report and January 2016 correspondence indicated that the Veteran was not employable, both of these opinions were provided without a rationale which addressed their conclusions and neither opinion addressed whether the Veteran would be able to perform non-physical employment in a sedentary capacity.  As noted above, multiple opinions, including the February 2011 VA examination which provided a rationale for its conclusions, indicated that the Veteran could still perform sedentary work despite his physical limitations.

As a result, the Board concludes that the most probative evidence of record weighs heavily against finding that the Veteran's service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment.  

Based on the evidence in the claims file, the Board believes that the symptomatology associated with the service-connected disabilities is appropriately compensated via the combined 90 percent rating which he is currently assigned.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.

Indeed, 38 C.F.R. § 4.1 specifically states: '[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.'  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  

In sum, the Board has found the Veteran to not be unemployable due to his service-connected disabilities.  Accordingly, the criteria for entitlement to a TDIU are not met.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable and the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).





ORDER

Entitlement to an initial rating of 20 percent for peripheral neuropathy of the left lower extremity for the period from July 16, 2003 to February 5, 2011is granted.

Entitlement to an initial rating of 20 percent for peripheral neuropathy of the right lower extremity for the period from July 16, 2003 to February 5, 2011is granted.

Entitlement to an initial rating of 40 percent for peripheral neuropathy of the left lower extremity for the period since February 5, 2011 is granted. 

Entitlement to an initial rating of 40 percent for peripheral neuropathy of the right lower extremity for the period since February 5, 2011 is granted. 

Entitlement to an initial rating in excess of 40 percent for peripheral neuropathy of the left lower extremity for the period since February 5, 2011 is denied.

Entitlement to an initial rating in excess of 40 percent for peripheral neuropathy of the right lower extremity for the period since February 5, 2011 is denied.

Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left upper extremity for the period prior to September 18, 2006 is denied.

Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right upper extremity for the period prior to September 18, 2006 is denied.

Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the left upper extremity for the period since September 18, 2006 is denied.

Entitlement to an initial rating in excess of 30 percent for peripheral neuropathy of the right upper extremity for the period since September 18, 2006 is denied.


Entitlement to a TDIU is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


